DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response filed 16 March 2021 has addressed the objections to the claims.  Accordingly, the objections to the claims have been withdrawn.  However, Applicant’s amendment has introduced further objections and rejections under 35 U.S.C. 112 as set forth in the Office Action below.
Applicant's arguments with respect to Claims 1, 2, 5, and 11 have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. Applicant's amendment necessitated the new grounds of rejection as set forth in the Office Action below.
Further, Applicant's arguments have been fully considered but they are not persuasive. Regarding Claim 8-10 Applicant argues on Pages 9-10 of the Remarks that Strickland fails to disclose or suggest that any of the compression rams also perform the technical function of an extractor ram.  Examiner respectfully submits that Strickland is relied upon to teach the location of the feed chamber with respect to a plunger and exit. As Strickland teaches that any of the walls (16, 17, 18, 19) could be provided with hinges for removing chips, then if wall 17 were provided with said hinges, this would show the linear relationship of a ram, feed chamber, and exit.  Examiner notes that if wall (17) is hinged to remove the compressed chips, the ram (123) could be used as the extractor ram.  Further, Examiner notes that the linear relationship of a ram, feed chamber, and exit would be immaterial to the operation of the press of Wagner as Wagner discloses that that the apparatus can be operated wherein, “after any stroke of compacting with the ram 26, the piston 30 can be operated with the slide gate 40 closed and the ram 26 in the ejection position so as to compact the containers 62 transversely within the 
Applicant further argues on Page 10 of the Remarks that the cylinder 132 is much too short to permit the compression ram to move to the opposing wall and eject the compressed chips.  Examiner respectfully submits that Strickland is used to merely teach the linear relationship of a ram, feed chamber, and exit as a known design consideration with equal effect.  Further, Examiner respectfully submits that when the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value (See MPEP 2125.II).
Applicant further argues on Pages 11-12 of the Remarks that a person skilled in the art would understand that if the hinge is placed on wall 17, compressed chips could not be removed from the chamber by pushing or pressing the compressed chips out of the chamber, since the opposing wall is blocked by the compression ram, which cannot eject compressed material from the compaction chamber.  Examiner respectfully submits that Strickland is relied upon to teach the location of the feed chamber with respect to a plunger and exit and that Strickland discloses that any of the walls (16, 17, 18, 19) are provided with hinges for removing chips.  Thus Strickland teaches that the ram, feed chamber, and exit is a known configuration and therefore that the location of the hopper of Wagner could be moved. Examiner respectfully submits that Applicant’s remark is a mere allegation that the ram could not eject compressed material based on the drawings. Examiner reiterates that the drawings are not to scale and Strickland is relied upon to teach the claimed relationship between the ram, feed chamber, 
Examiner further submits that Applicant’s arguments regarding a longer stroke of the piston 30 are considered moot.  Examiner respectfully submits that while moving the location of the feed hopper with respect to a particular pressing member may result in a longer stroke one of the pressing members, one of ordinary skill in the art would appreciate that changed the location of the hopper would result in being able to use a shorter stroke cylinder for the other pressing member, since the other pressing member no longer has to travel through the length of the feed opening.  Examiner respectfully submits that Strickland is relied upon to teach rearranging the feed hopper to be above a different ram, or put differently, rearranging the location of the exit opening. Examiner respectfully submits that both alternatives would be obvious to one of ordinary skill in the art. The rejection is maintained.
Claim Objections
Claim 1 and 12 are objected to because of the following informalities:
Claim 1 - 
“ejecting compressed waste” (line 12). Examiner suggests, “ejecting the compacted waste”
Claim 12 - 
“eject compressed waste” (line 12). Examiner suggests, “eject the compacted waste”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5 and 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, the phrase, “a feed hopper” (lines 15-16), renders the claim indefinite. “A feed hopper” has already been recited in line 15 of the claim.  It is unclear whether the feed hopper of line 15 is being recited or an additional hopper is being introduced.
Claim 11 recites the limitation "the end wall" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al., hereinafter Wagner, (U.S. 6,178,882) in view of Strickland, Jr., hereinafter Strickland, (U.S. 4,036,359) and Denneboom (U.S. 4,594,942)
Regarding Claim 1, Wagner discloses a pressing chamber (See Fig. 1) and a first pressing member (Piston: Fig. 1, #30) for pressing the municipal solid waste (Containers: Fig. 2, #62) in the pressing chamber;
- a first feed opening for feeding the municipal solid waste into the pressing chamber (Feed opening: Fig. 1, #36);
- perforations (Apertures: Fig. 2, #74 & Similar apertures may also be provided in other containment walls of the compaction chamber: Col 5, L44-46) for allowing the organic material pressed out of the municipal solid waste to escape from the pressing chamber;
- a discharge opening for discharging from the pressing chamber compacted waste from which the organic material is at least partially removed (Outlet port: Fig. 1, #48); and, 
- a second pressing member (Ram: Fig. 1, #26) configured for feeding waste into the pressing chamber (See Fig. 1), wherein the second pressing member (26) is configured for closing a portion of the pressing chamber (Ram 26 is in the ejected position: Col 5, L 28. Examiner notes that in the ejected positon, as disclosed in Col 4, L59-61, the ram is substantially in aligned with the rear edge 60 of the outlet opening 46).  Wagner does not disclose wherein the second pressing member is configured for ejecting compressed waste from the pressing chamber.
Strickland teaches a press with a first (131) pressing member and a second (121) pressing member opposite a discharge opening (One of the walls 16, 17 and 18, or 19 is provided with a hinge so that the compressed chips can readily be removed: Col 2, L58-61) wherein the second plunger is wherein the second pressing member is configured for ejecting compressed waste from the pressing chamber (See Figs. 1-2.  Examiner notes that the piston of Strickland would be capable of performing the function of 
Wagner further discloses a door (Closure surface: Fig. 2, #71 & A separate closure gate could sealably close the feed opening if desired: Col 6, L30-32) and a feed hopper (38) but does not disclose a third pressing member, wherein the third pressing member pivots through a feed hopper.
Denneboom teaches a third pressing member (Quarters of a cylinder: Fig. 1, #7, 8), wherein the third pressing member pivots through a feed hopper (See Figs 2-6) which presses material into the pressing chamber and allows material to be continuously supplied to the hopper.  Doing so would increase the efficiency of the process.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hopper and replace the door of Wagner with a door which acts as a third pressing member which pivots through a feed hopper, as taught by Denneboom, in order to press material into the pressing chamber and allow material to be continuously supplied to the hopper (Denneboom, Col 3, L23-26 & Col 3, L58-59).
Regarding Claim 2, the combination of Wagner, Strickland, and Denneboom teach all elements of the claimed invention as stated above. Wagner further discloses wherein a pressing direction of the second pressing member lies perpendicularly of the pressing direction of the first pressing member (See Fig. 1).
Regarding Claim 11, the combination of Wagner, Strickland, and Denneboom teach all elements of the claimed invention as stated above.  Wagner further discloses wherein the perforations are located in the end wall of the pressing chamber and oriented parallel to the movement of the first pressing member (Similar apertures may also be provided in other containment walls of the compaction chamber 72 as, for example, in the top plate 14, the rear end plate 22 and the slide gate 40.: Col 5, L44-47).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Denneboom, and Choate et al., hereinafter Choate, (U.S. 2009/0095673).
Regarding Claim 5, Wagner discloses a method for pressing organic material (Soup paste: Col 1, L15) out of municipal solid waste (Containers: Fig. 2, #62) comprising the steps of:
- feeding the municipal solid waste into a device (See Fig. 2);
- pre-compressing the municipal solid waste into a pressing chamber of the device (See Fig. 4 & After any stroke of compacting with the ram, the piston can be operated with the slide gate closed and the ram in the ejection position so as to compact the containers transversely within the compaction chambers: Col 5, L37-41) utilizing a second pressing member (Piston: Fig. 1, #30), wherein the second pressing member (30) closes a portion of the pressing chamber (See Fig. 5);
- introducing a first pressing member (Ram: Fig. 1, #26) into the pressing chamber to further compress the municipal solid waste (After any stroke of compacting with the ram, the piston can be operated with the slide gate closed and the ram in the ejection position so as to compact the containers transversely within the compaction chambers: Col 5, L37-41) whereby the organic material is pressed out of the municipal solid waste through perforations in the pressing chamber (Apertures: Fig. 2, #74 & Similar apertures may also be provided in other containment walls of the compaction chamber: Col 5, L44-46);
wherein the municipal solid waste is fed into the device through a feed hopper (Hopper: Fig. 1, #38); and

 Wagner further discloses a door (Closure surface: Fig. 2, #71 & A separate closure gate could sealably close the feed opening if desired: Col 6, L30-32) but does not disclose wherein a third pressing member pivots through a feed hopper such that the third pressing member closes an opening between the feed hopper and the pressing chamber.
Denneboom teaches a third pressing member (Quarters of a cylinder: Fig. 1, #7, 8), wherein the third pressing member pivots through a feed hopper such that the third pressing member closes an opening between the feed hopper and the pressing chamber (See Figs 2-6) which presses material into the pressing chamber and allows material to be continuously supplied to the hopper.  Doing so would increase the efficiency of the process.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hopper and replace the door of Wagner with a door which acts as a third pressing member which pivots through a feed hopper, as taught by Denneboom, in order to press material into the pressing chamber and allow material to be continuously supplied to the hopper (Denneboom, Col 3, L23-26 & Col 3, L58-59).  The combination of Wagner and Denneboom do not teach loading the organic material pressed out of the municipal solid waste into an anaerobic digester.
Choate.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Strickland.
Regarding Claim 8, Wagner discloses a process for producing a pressate from municipal solid waste (Containers: Fig. 2, #62) comprising the steps of: partially enclosing a pressing chamber with a second plunger (Piston: Fig. 1, #30 & Fig. 5) while the municipal solid waste is compressed with a first plunger (Ram: Fig. 1, #26 & Fig. 4) against an end wall (End plate: Fig. 4, #23) of the pressing chamber such that organic material is pressed out of the municipal solid waste through perforations (Apertures: Fig. 2, #74)  in the pressing chamber; and
ejecting compressed waste through a door (Slide gate: Fig. 1, #40) of the pressing chamber using the second plunger (To eject the compacted containers through the aligned outlet opening: Col 5, L32-34).  Wagner does not disclose feeding the municipal solid waste in to a pressing chamber utilizing the second plunger which also ejects the compressed waste.
However, Strickland, Jr. teaches a press with first (131) and second (121) pressing members perpendicular to one another and including a feed opening (See Fig. 5 on Page 11 of this Office Action) including feeding the introduced municipal solid waste via the first feed opening into the pressing chamber with the second pressing member (See Fig. 5 on Page 11 of this Office Action), wherein the second pressing member also discharges compacted waste from the pressing chamber (Walls provided with a hinge so that the compressed chips may be readily removed: Col 2, L58-61) as a known arrangement of press members and feed and discharge openings.  Examiner notes that the location of the feed hopper with respect to a particular pressing member would be immaterial to the operation of the press since Wagner discloses that ram 26 and piston 30 can be operated in alternating fashion (Col 5, L37-41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the feed opening of Wagner such that the second pressing member both feeds material into the pressing chamber and discharges the pressed material 
[AltContent: arrow][AltContent: textbox (Second press member)]

Regarding Claim 9, the combination of Wagner and Strickland teach all elements of the claimed invention as stated above.  Wagner further discloses partially enclosing the pressing chamber with the first plunger while the compressed waste is ejected with the second plunger such that the second plunger sweeps across at least a portion of a face of the first plunger (Ram 26 is in the ejected position: Col 5, L 28. Examiner notes that in the ejected positon, as disclosed in Col 4, L59-61, the ram is substantially in aligned with the rear edge 60 of the outlet opening 46.  Therefore, the second plunger would sweep across a face of the first plunger).
Regarding Claim 10, the combination of Wagner and Strickland teach all elements of the claimed invention as stated above.  Wagner further discloses wherein at least some of the perforations are provided in the end wall (Similar apertures may also be provided in other containment walls of the compaction chamber: Col 5, L44-46).
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Denneboom.
Regarding Claim 12, discloses teaches a pressing chamber (Compaction chamber: Fig. 3, #72) and a first pressing member (Ram: Fig. 1, #26) for pressing the municipal solid waste (Containers: Fig. 2, #62) in the pressing chamber;
a feed hopper (Hopper: Fig. 2, #38) in communication with the pressing chamber by a feed opening (Feed opening: Fig. 1, #36) for feeding the municipal solid waste into the pressing chamber;
perforations (Apertures: Fig. 2, #74) configured for allowing the organic material pressed (Soup paste: Col 1, L15) out of the municipal solid waste to escape from the pressing chamber (Receive and deliver material passing through the apertures: Col 5, L10-11);
a discharge opening (Outlet port: Fig. 1, #48) configured for discharging from the pressing chamber compacted waste from which the organic material is at least partially removed;
a second pressing member (Piston: Fig. 1, #30) configured for closing a portion of the pressing chamber (See Fig. 5) and to eject compressed waste from the pressing chamber (The piston 30 is then activated to move from its retracted position towards the outlet side plate 20 so as to eject the compacted containers: Col 5, L31-34).  Wagner further discloses a door (Closure surface: Fig. 2, #71 & A separate closure gate could sealably close the feed opening if desired: Col 6, L30-32) but does not disclose a third pressing member configured for closing a portion of the pressing chamber, wherein the third pressing member pivots through the feed hopper.
Denneboom teaches a third pressing member (Quarters of a cylinder: Fig. 1, #7, 8), configured for closing a portion of the pressing chamber, wherein the third pressing member pivots through the feed hopper (See Figs 2-6) which presses material into the pressing chamber and allows material to be continuously supplied to the hopper.  Doing so would increase the efficiency of the process.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hopper and replace the door of Wagner with a door which acts as a third pressing member which pivots through a feed hopper, as taught by Denneboom, in order to press 
Regarding Claim 13, Wagner discloses a method for pressing organic material (Soup paste: Col 1, L15) out of municipal solid waste (Containers: Fig. 2, #63) comprising the steps of:
feeding the municipal solid waste into a device (See Fig. 2), wherein the municipal solid waste is fed into a pressing chamber (Compaction chamber: Fig. 3, #72) via an opening (Feed opening: Fig. 1, #36) through a feed hopper (Hopper: Fig. 2, #38), wherein a second pressing member (Piston: Fig. 1, #30) closes a portion of the pressing chamber (See Fig. 5);
optionally pre-compressing the municipal solid waste in the pressing chamber of the device utilizing the second pressing member (After any stroke of compacting with the ram 26, the piston 30 can be operated: Col 5, L37-41);
introducing a first pressing member (Ram: Fig. 1, #26) into the pressing chamber to further compress the municipal solid waste whereby the organic material is pressed out of the municipal solid waste through perforations (Apertures: Fig. 2, #74) in the pressing chamber; and
ejecting compressed municipal solid waste from the pressing chamber utilizing the second pressing member (The piston 30 is then activated to move from its retracted position towards the outlet side plate 20 so as to eject the compacted containers: Col 5, L31-34 ).  Wagner further discloses a door (Closure surface: Fig. 2, #71 & A separate closure gate could sealably close the feed opening if desired: Col 6, L30-32) but does not disclose pre-compressing the municipal solid waste into the pressing chamber of the device by pivoting a third pressing member through the feed hopper, wherein the third pressing member afterwards closes the opening between the feed hopper and the pressing chamber, thereby closing a portion of the pressing chamber.
Denneboom teaches pre-compressing the municipal solid waste into the pressing chamber of the device by pivoting a third pressing member (Quarters of a cylinder: Fig. 1, #7, 8) through the feed hopper, .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799